[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT           FILED
                      ________________________ U.S. COURT OF APPEALS
                                                         ELEVENTH CIRCUIT
                                                           MARCH 20, 2012
                               No. 11-12909
                           Non-Argument Calendar             JOHN LEY
                                                              CLERK
                         ________________________

                   D.C. Docket No. 2:10-cv-03050-VEH


SHERRYL SNODGRASS CAFFEY,


                                                     Plaintiff-Appellant,


                                   versus


ALABAMA SUPREME COURT,
SUE BELL COBB, et al.,


                                                     Defendants-Appellees.
                         ________________________

                Appeal from the United States District Court
                   for the Northern District of Alabama
                       ________________________
                              (March 20, 2012)

Before BARKETT, HULL and ANDERSON, Circuit Judges.
PER CURIAM:

      Appellant Sherryl Snodgrass Caffey, an attorney formerly licensed to

practice in Alabama and appearing pro se, appeals the dismissal of her civil

complaint brought under 42 U.S.C. §§ 1981, 1983, 1985, 1986, and 1988 against

the following defendants: (1) (a) the Alabama Supreme Court (“ASC”); (b) ASC

Justices Sue Bell Cobb, Champ Lyons, Jr., Thomas A. Woodall, Lyn Stuart,

Patricia M. Smith, Michael F. Bolin, Tom Parker, Glenn Murdock, and Greg Shaw

(“ASC Justices”); (c) ASC Clerk Robert Esdale, Sr.; (d) ASC Staff Attorney Ann

Wilson; and (e) Circuit Judge James Woodroof (collectively, the “Judicial

defendants”); (2) (a) the Alabama State Bar (“ASB”); (b) Chairman of the ASB

Disciplinary Commission F. Michael Haney; (c) ASB Assistant General Counsel

Robert Lusk; (d) ASB paralegal Cheryl Rankin; (e) ASB Disciplinary Clerk Bonnie

Mainor; and (f) ASB Panel III Disciplinary Board members James Ward, Robert L.

Davis, Richard J. R. Raleigh Jr., Robert Moorer, and Joseph Fawal (collectively,

the “State Bar defendants”); and (3) Alabama prosecutor Brian Jones.

      Appellant Caffey’s federal complaint alleged that, after she was held in

contempt of court during a state criminal trial, a state bar complaint was filed

against her, and she was eventually disbarred by the Alabama Supreme Court.

Caffey alleged that the defendants violated her First, Fifth, Sixth, and Fourteenth


                                          2
Amendment rights.1 In addition to $50 million in “Compensatory, Consequential,

and Punitive damages,” Caffey sought (1) a declaratory judgment that “she has not

been disbarred by the Alabama Supreme Court,” (2) entry of an order voiding “all

pending Bar complaints against her,” and (3) an order voiding “ab initio the

Criminal Contempt Order” entered against her.

       On appeal, Caffey first argues that the district court erred by dismissing her

claims for declaratory and equitable relief under the Rooker–Feldman doctrine.2

Under the Rooker–Feldman doctrine, a district court lacks subject matter

jurisdiction over “cases brought by state-court losers complaining of injuries

caused by state-court judgments rendered before the district court proceedings

commenced and inviting district court review and rejection of those judgments.”

Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 284, 125 S. Ct.

1517, 1521–22, 161 L. Ed. 2d 454 (2005). Caffey is a state-court loser

complaining of injuries caused by state court judgments concerning her contempt

and subsequent disbarment, all rendered before the federal district court

       1
        Caffey’s complaint comprises 568 numbered paragraphs spanning 181 pages and is a
shotgun pleading. Adding to the confusion, each purported claim incorporates every preceding
paragraph in the complaint. Thus, it is impossible to tell which factual allegations pertain to
which claims.
       2
        See Rooker v. Fid. Trust Co., 263 U.S. 413, 44 S. Ct. 149, 68 L. Ed. 2d 362 (1923); D.C.
Court of Appeals v. Feldman, 460 U.S. 462, 103 S. Ct. 1303, 75 L. Ed. 2d 206 (1983). “We
review de novo a district court’s decision that the Rooker–Feldman doctrine deprives it of subject
matter jurisdiction.” Doe v. Florida Bar, 630 F.3d 1336, 1340 (11th Cir. 2011).

                                                3
proceeding commenced. Thus, the district court properly concluded that the

Rooker–Feldman doctrine deprived it of jurisdiction to consider Caffey’s claims

for declaratory or equitable relief. See Doe v. Florida Bar, 630 F.3d 1336, 1341

(11th Cir. 2011) (stating that a lawyer’s “as-applied challenges to the Florida Bar’s

rules regarding confidential peer review are clearly barred by Rooker–Feldman”).

       Caffey next argues that the district court erroneously concluded that each of

the defendants was immune from her claims for monetary relief. The Eleventh

Amendment states: “The Judicial power of the United States shall not be construed

to extend to any suit in law or equity, commenced or prosecuted against one of the

United States by Citizens of another State, or by Citizens or Subjects of any

Foreign State.” U.S. Const. Amend. XI.3 The Eleventh Amendment bars a suit

against a state brought by a citizen of that state. See Bd. of Trs. of Univ. of Ala. v.

Garrett, 531 U.S. 356, 363, 121 S. Ct. 955, 962, 148 L. Ed. 2d 866 (2001). This

immunity from suit extends to “arms of the State,” including state courts and state

bar associations. Kaimowitz v. Florida Bar, 996 F.2d 1151, 1155 (11th Cir. 1993).

The district court correctly concluded that the Eleventh Amendment barred

Caffey’s claims for monetary relief against the State Bar defendants and the

Judicial defendants because, as arms of the state and as state officials, they are

       3
       We review de novo the district court’s dismissal based upon Eleventh Amendment
immunity. Ass’n for Disabled Ams., Inc. v. Fla. Int’l Univ., 405 F.3d 954, 956 (11th Cir. 2005).

                                               4
immune from suit in their official capacity under the Eleventh Amendment.

       Furthermore, a judge enjoys absolute immunity from suit unless he acts

outside of his judicial capacity or in the clear absence of all jurisdiction.4 Sibley v.

Lando, 437 F.3d 1067, 1070 (11th Cir. 2005). Absolute judicial immunity extends

both to judges and to other non-judicial officials whose “official duties have an

integral relationship with the judicial process.” Roland v. Phillips, 19 F.3d 552,

555 (11th Cir. 1994) (quotation marks omitted). The district court correctly

concluded that the ASC Justices were acting within their judicial capacity and

jurisdiction and were therefore immune from suit. Likewise, Defendants Wilson

and Esdale (an ASC Staff Attorney and the ASC Clerk, respectively) enjoy quasi-

judicial immunity from monetary damages because Caffey complains of actions

they performed under their official duties integral to the judicial process.

       Finally, Rule 8.3(a) of the Alabama Rules of Professional Conduct states

that “[a] lawyer possessing unprivileged knowledge of a violation of [the Alabama

Rules of Professional Conduct] shall report such knowledge to a tribunal or other

authority empowered to investigate or act upon such violation.” Pursuant to Rule

15 of the Alabama Rules of Disciplinary Procedure, a lawyer acting in compliance

with Rule 8.3 of the Alabama Rules of Professional Conduct, and selected

       4
       We review de novo the district court’s grant of judicial immunity. Smith v. Shook, 237
F.3d 1322, 1325 (11th Cir. 2001).

                                              5
members of the Alabama State Bar in the course of their official duties, enjoy

absolute immunity from suit. Ala. R. Disciplinary P. 15(b)–(c). Additionally,

“[c]omplaints and petitions submitted pursuant to these Rules or testimony with

respect thereto shall be absolutely privileged, and no lawsuit predicated thereon

may be instituted.” Ala. R. Disciplinary P. 15(a).

       In accord with Alabama Rule 15, the district court correctly concluded that

Defendant Jones, the state prosecutor, enjoyed immunity for filing a state bar

complaint against Caffey, and that both Jones and Judge Woodroof enjoyed

immunity for testifying during Caffey’s disciplinary hearing. In addition, the State

Bar defendants enjoyed immunity for actions taken during the course of their

official duties. See Carroll v. Gross, 984 F.2d 392, 393 (11th Cir. 1993)

(affirming dismissal of action against members of the state bar acting as “agents of

the Florida Supreme Court”; the action was frivolous because the defendants were

immune).5

       AFFIRMED.6



       5
         To the extent Caffey argues in her brief that the district court “manipulat[ed]” the docket
sheet, her argument is frivolous. To the extent Caffey argues that the district court failed to
address any of her claims or failed to give her an opportunity for jurisdictional discovery, we
conclude that these arguments wholly lack merit.
       6
        Caffey’s “Motion to Supplement Plaintiff’s Evidentiary Material,” filed on December
23, 2011, is denied.

                                                 6